Order entered December 19, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-00863-CR

                      LAWRENCE FRANK CROUSE, Appellant

                                     V.

                        The State of Texas, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-87861-2011

                                    ORDER

      On November 26, 2012,  we  adopted  the  trial  court's  finding  that
appellant is indigent and that his brief would  be  filed  by  November  26,
2012.  To date, we have not  received  appellant's  brief  nor  has  counsel
communicated with the Court regarding the brief.
      Accordingly, this Court ORDERS appellant to file his brief by  JANUARY
2, 2013.  If appellant's brief is not  filed  by  the  date  specified,  the
Court will order Roy Reeves removed as  appellant's  appointed  attorney  of
record and will order the trial court to appoint new  counsel  to  represent
appellant in the appeal.
      We DIRECT the Clerk to  send  copies  of  this  order,  by  electronic
transmission, to the
Honorable Barnett Walker, Presiding Judge, County Court at Law  No.  2,  and
to counsel for all parties.



                                       /s/ DAVID L. BRIDGES
                                       JUSTICE